Citation Nr: 1803408	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right hip osteoarthritis prior to December 12, 2003, in excess of 30 percent from February 1, 2005, and in excess of 50 percent from August 27, 2015.

2. Entitlement to service connection for prostate cancer.

3. Entitlement to service connection for diabetes mellitus, type II.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for a left shoulder disability.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for sleep apnea.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).

9. Entitlement to a rating in excess of 20 percent for lumbar spine disability.

10. Entitlement to a rating in excess of 20 percent for residuals of ruptured left Achilles tendon.

11. Entitlement to a rating in excess of 10 percent for residuals, torn
medial meniscus, left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1970 to December 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By an August 2006 rating action, the RO denied claims of entitlement to service connection for diabetes mellitus, type II, and PTSD.  By a July 2010 rating action, the RO granted service connection for degenerative joint disease of the right hip with a 10 percent evaluation effective August 8, 2002.  The Veteran appealed the initial assigned disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  By a November 2011 rating decision, the RO denied claims of service connection for left shoulder condition; sleep apnea; hypertension. 

By a September 2014 rating decision, the RO granted service connection for lumbar degenerative spondylolisthesis with spinal stenosis (claimed as back condition), with a 10 percent evaluation effective May 22, 2012.  The Veteran appealed from the initial assigned disability rating.  That decision further denied increased ratings for conditions of residuals, torn medial meniscus, left knee postoperative with traumatic arthritis; residuals ruptured Achilles tendon, left, with limitation of extension.

The January 2017 Board decision/remand determined that in addition to the matters already on appeal, there was an inextricably intertwined claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).   Whereas the Veteran later did not formally perfect appeal of the TDIU claim from a Statement of the Case (SOC), given what was indicated in the prior remand about that claim, the Board will presume the TDIU is still under appellate consideration.

That decision proceeded to reopen previously denied claims of entitlement to service connection for prostate cancer, diabetes mellitus, and PTSD.  The reopened claims and remaining matters were remanded to the Regional Office for further development, to obtain VA Medical Center (VAMC) records.  Stegall v. West, 11 Vet. App. 268 (1998).  Thereafter, the RO continued the denial of the remanded matters through issuance of an August 2017 Supplemental Statement of the Case (SSOC).  

The issues of entitlement to service connection for prostate cancer, diabetes mellitus, a left shoulder disability, hypertension, and sleep apnea, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A qualified VA medical examiner found that the Veteran's PTSD is at least as likely as not due to reported events associated with a hostile encounter with enemy forces.

2. The Veteran's right hip disorder is not manifested by limitation of motion in any measured plane, in excess of the current ratings.  There was not present moderately severe impairment status-post right hip replacement prior to September 2015, nor any greater level of impairment following September 2015.

3. With regard to the lower back disability, the Veteran did not demonstrate forward flexion of the thoracolumbar spine of 30 degrees or less.  There was not a diagnosis nor incapacitating episodes of Intervertebral Disc Syndrome (IVDS).

4. Apart from the already rated limitation of motion pertaining to the left ankle joint mobility, there are no other compensable residuals of the condition, including insofar as muscle injury or any other component of a foot problem.

5. Apart from compensation for his left knee disability based on prior injury to the meniscus region, the Veteran does not have qualifying limitation of motion and/or knee joint instability.

	
CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

2. The criteria are not met to establish an increased rating for right hip osteoarthritis, evaluated at 10 percent prior to December 12, 2003, 30 percent prior to February 1, 2005, and 50 percent prior to August 27, 2015.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5054, 5251-5253 (2017).  

3. The criteria are not met for a rating in excess of 20 percent for a lumbar spine disability.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2017).  

4. The criteria are not met for a rating in excess of 20 percent for residuals of ruptured left Achilles tendon.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5271, 5284; 4.73, Diagnostic Code 5311 (2017).   

5. The criteria are not met for a rating in excess of 10 percent for residuals, torn medial meniscus, left knee.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5259, 5260, 5261 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim for Service Connection for PTSD

Under applicable law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

There is specific VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

The requirement of an in-service stressor is established by the Veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C.  § 1154 (b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996). 

If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843, later codified at 38 C.F.R. § 3.304(f)(3).  The new regulation eases the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8   (1999).

Reviewing the record, there is sufficient evidence upon which to find that service connection for PTSD is warranted.  In particular, the report of an August 2011 VA Compensation and Pension examination indicates that there was a confirmed clinical diagnosis of PTSD.  The in-service stressors identified in furtherance of the claim consisted of several persons he was friendly with were killed while in Korea; bullets hit his friend and he had died before he hit the ground; also in Korea, a bus had run over his friend and killed him instantly.   Further indicated, was that the Veteran had performed hundreds of jumps including during combat duty and service records documented numerous injuries.  Following a thorough examination, the conclusion was stated that the Veteran's claimed condition of PTSD was at least as likely as not due to service.  Having independently reviewed the record, these alleged stressors have been stated on other occasions.  

Whereas the VA examiner has causally linked the condition of PTSD to the Veteran's competently reported stressors that have a linkage to averred hostile encounter with enemy forces, under the most recently revised regulations, and resolving reasonable doubt in the Veteran's favor, service connection for PTSD is granted.

II. Claims for Increased Ratings

Applicable Law and Regulations

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Under VA law, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.

In addition, Diagnostic Code 5003 provides for evaluation of degenerative arthritis (hypertrophic or osteoarthritis).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  (In the absence of limitation of motion, rating is to be done based on x-ray evidence of involvement of a specified combination of joint groups.)

When evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Right Hip Osteoarthritis

Presently, the Veteran's right hip disorder is evaluated as follows.  The named condition by the Regional Office is total right hip replacement (previously rated as osteoarthritis and degenerative joint disease of the right hip).  The applicable rating provision currently is 38 C.F.R. § 4.71a, Diagnostic Code 5054.  The condition has been rated at 10 percent from August 13, 2002 to January 31, 2005 (exclusive of a temporary total rating under 38 C.F.R. § 4.30 from December 12, 2003 to January 31, 2005; 30 percent from February 1, 2005 to August 26, 2015; and 50 percent from August 27, 2015 onwards.  

The provisions of Diagnostic Code 5054 are for the evaluation of status-post hip replacement surgery.  Upon having undergone prosthetic replacement of the head of the femur or of the acetabulum, a 100 percent rating is warranted for 1 year following implantation of prosthesis.  A 90 percent rating and special monthly compensation is warranted following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  A 70 percent rating may be assigned for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain or limitation of motion.  The minimum rating that may be assigned is 30 percent. 

The terms "markedly severe" and "moderately severe" to establish 50 percent and 70 percent ratings are not defined in the above criteria.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Diagnostic Code 5010, previously utilized in this case, provides for the assignment of ratings based on the criteria for degenerative arthritis in Diagnostic Code 5003. Diagnostic Code 5003, in turn, provides for the assignment of ratings for arthritis, substantiated by x-rays, based on limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints.

For purposes of the rating criteria directly applicable to evaluation of the Veteran's hip disorder, Diagnostic Code 5251, provides for limitation of extension of the thigh, under which a single 10 percent rating is assignable for extension limited to 5 degrees.

Under Diagnostic Code 5252, for limitation of flexion of the thigh, a 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating where limited to 30 degrees; a 30 percent rating where limited to 20 degrees; and a maximum assignable 40 percent rating, where limited to 10 degrees.

Diagnostic Code 5253 provides for a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

Normal range of motion for the hips consists of flexion to 125 degrees, extension to 0 degrees, and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Whereas the effective date of service connection for right hip disability was August 13, 2002, the evidence on file begins with the March 2010 VA examination report indicated below, the RO's retroactive award scheme to August 2002 indicating the available assessment of service-connected disability.  This is including in regard to a right hip surgery procedure in 2003 during which time the Veteran was adjudicated to be in receipt of a temporary total rating.  

The Veteran underwent a VA examination in March 2010 for his right hip disorder.  The Veteran reported having had right hip pain since active duty in 1984.  He stated that pain had gotten progressively worse since discharge in 1990 and he had to have hip surgery in 2003.  The course since onset was stable.  The Veteran had a total right hip replacement in 2003, followed by intense physical therapy rehab.  Response to treatment was fair.  There were no side effects from existing treatments.  There was no history of trauma to the joints.  Summary of joint symptoms was no deformity; no giving way, no instability, pain present, no stiffness, no weakness, no incoordination, no decreased speed of joint motion, no other symptoms, no episodes of dislocation or subluxation, no locking episodes, no effusions, no symptoms of inflammation, no impact on motion of the joint, no flare-ups of joint disease.  No constitutional symptoms of arthritis, no incapacitating episodes of arthritis, standing limitations able to stand up to one hour, functional limitation on walking being unable to walk more than few yards, assistive devices/aids none.  On physical examination, weight bearing joint was affected in that gait was normal.  No other evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis.  

Summary of general joint findings was that of pain with full internal or external rotation, essentially normal motion with mild reduction in range of motion at hip.  Range of motion summary right hip flexion to 100 degrees, right extension to 20 degrees, right abduction to 30 degrees, can cross right leg over left, can toe out greater than 15 degrees.  No objective evidence of pain with active motion on the left side.  Range of motion summary left hip, left hip flexion to 110 degrees, left extension to 30 degrees, left abduction to 40 degrees, can cross left leg over right, can toe out greater than 15 degrees.  There was objective evidence of pain with active motion on the right side.  There was no objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.   There was no joint ankylosis.  Results of all tests conducted indicated x-ray right hip on March 2010 at Dublin VA Medical Center (VAMC), there was a radiolucency about the bone/prosthesis interface of the acetabular component measuring up to 3-mm in thickness.  The distal tip of the femoral stem abutted the lateral endosteal surface of the distal femur, but no erosion was seen.  No acute process radiographically.  

The diagnosis given was chronic pain syndrome post right hip total arthroplasty (total hip replacement).  The problem associated with the diagnosis was right hip pain.  There was no significant effects on the Veteran's usual occupation.  The effects of the problem on usual daily activities were mild impact on chores, mild impact on shopping, severe impact on exercise, severe impact on sports, mild impact on recreation; no impact on traveling, feeding, bathing, dressing, toileting, grooming, driving.  An opinion was also given (relevant to the original claim for establishing service connection) that right hip disability was at least as likely as not permanently aggravated by the Veteran's military service.  The stated rationale was that the Veteran performed hundreds of jumps including during combat duty and service records documented numerous other injuries.  Repeated blunt trauma (from landing) was the likely reason for degenerative process of the right hip which later required total hip replacement.  

On re-examination in September 2015, the Veteran had the diagnosis of condition of osteoarthritis, right hip; and right total hip replacement.  The date of onset of the symptoms was 2001.  The Veteran reported having surgery in 2003 that resulted in the right leg being longer than the left.  He had to go to a prosthetics department to get special shoes with lift.  This had caused additional problems in the back.  There were no flare-ups of the hip or thigh.  The Veteran reported having functional loss or functional impairment of the joint or extremity, with impairment affecting range of motion, could not run, limited walking, squats, sitting and standing.  Sometimes balance was off.  He experienced tingling and numbness.  Right hip range of motion was abnormal or outside of normal range.  

Range of motion consisted of flexion to 60 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 0 degrees, external rotation to 0 degrees, internal rotation to 20 degrees.  Adduction was limited such that the Veteran could not cross legs.  The range of motion itself contributed to functional loss, with difficulty sitting.  Pain was noted on examination and caused functional loss.  The planes of range of motion in which pain was exhibited were flexion, adduction, external rotation, internal rotation.  There was not objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of pain on weightbearing.  There was not objective evidence of crepitus.  There was no reduction in range of motion with repetitive use, repeated use over time, flare ups.  There was no reduction in muscle strength indicated, and no muscle atrophy.  There was no joint ankylosis.  The examiner indicated there was not malunion or nonunion of the femur, or flail hip joint. There was leg length discrepancy.  The right leg was 100-cm long, the left leg 99-cm long.  The Veteran had undergone a total hip joint replacement, with residual effects, moderately severe residuals of weakness, pain or limitation of motion, and leg length discrepancy.  There was a post-surgical scar along the  right hip region, linear, measurement of 18-cm in length.  The Veteran occasionally used a cane.  Due to the hip or thigh conditions, there was not functional impairment of an extremity such that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.  X-ray imaging studies of the hip or thigh had not been performed.   There was no impact on the Veteran's ability to perform any type of occupational task.  

Having the reviewed the foregoing, the Board is mindful that the Veteran does indeed have continuing manifestations of a right hip disorder, status post hip replacement, his symptomatology does not warrant increase in rating.  

For the initial time period under review from August 13, 2002 to December 11, 2003 (this being just prior to the award of a temporary total rating following the hip replacement itself), there are no specific sources of medical evidence on file for VA rating purposes, and hence the Board's review is constrained by the record before it.  Retroactively, the more recent evidence by itself does not indicate that  the Veteran had hip problems that were prominent at this time.  Accordingly, to the best available evidence, the Veteran did not have greater than 10 percent level severity of service-connected disability at this time.

For the next relevant time period from February 1, 2005 to August 26, 2015 when the hip condition was rated at 30 percent, and from August 27, 2015 when that evaluation was increased to 50 percent, the record further does not provide the grounds for increase.  At most, the Veteran on September 2015 VA examination demonstrated right hip adduction to 0 degrees.  Pursuant to Diagnostic Code 5253, that finding clearly provides the basis for a 20 percent rating, due to limitation of abduction with motion lost beyond 10 degrees.  

Yet no higher rating is supported than this, because applying the remaining diagnostic codes for hip limitation of motion, the Veteran has retained joint mobility and would not qualify for a higher evaluation.  There is no different result when factoring in functional loss due to pain on motion, per Deluca v. Brown, and 38 C.F.R. §§ 4.45, 4.59.  

The Board has likewise considered the provisions of Diagnostic 5054, this given that the Veteran had a right hip replacement procedure, but does not find that on the whole that the Veteran has more than moderate level residuals before 2015, and no more than moderately severe residuals after 2015, i.e., those involving weakness, pain or limitation of motion.  The September 2015 VA examination did indicate that the Veteran had the occasional usage of a cane and sometimes was off balance, and had some difficulty with running, limited walking, or other forms of mobility.  On the whole, range of motion was diminished, but not worse due to functional loss, per Deluca.  There was apparently a minor leg length discrepancy although this was not stated to specifically cause problems.  Given however, that right hip replacement surgery and post-surgical residuals can obviously normally be significant, and the range of symptomatology that can or would ensue, and in light of the rating criteria, the Board cannot conclude that the requirements for increase under Diagnostic Code 5054 have been met.
 
For these reasons, the claim for increase for right hip disorder is denied.  The preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2017).  

Lumbar Spine Disability

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides for the assignment of a 20 percent rating when there is forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis. 

The next higher available 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237. 

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id. at Note (5). 

Intervertebral Disc Syndrome (IVDS) is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The relevant rating formula provides that:  If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Upon VA examination during August 2014, the diagnosis stated at outset consisted of lumbar degenerative spondylolisthesis with spinal stenosis; and lumbar interbody fusion L3-L4 and L4-L5 with scar.  Regarding medical history, the Veteran had a history of thoracic-lumbar disc disease with discectomy in 2012 at the L3-5 level.  

Range of motion testing indicated as follows:  forward flexion to 90 degrees or greater, no objective evidence of painful motion; extension to 30 degrees or greater, no objective evidence of painful motion; right and left lateral flexion to 30 degrees or greater, no objective evidence of painful motion; right and left lateral rotation 30 degrees or greater, no objective evidence of painful motion.  There was no change to these findings following repetitive use testing.  There was no functional loss and/or functional impairment of the thoracolumbar spine (back) following repetitive use testing.  

The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, with the presence of mild paraspinal muscle spasm.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was all normal.  There was not muscle atrophy.  Reflex exam was all normal.  Sensory exam was all normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems, or issues with pathologic reflexes.)  The Veteran did not have Intervertebral Disc Syndrome.  He stated he occasionally utilized a cane as an assistive device.  Due to the thoracolumbar spine condition, there was not functional impairment of an extremity such that no effective function remained, other than that which would be equally well served by an amputation with prosthesis.  The Veteran had a scar related to the condition or treatment of condition indicated, two linear two inch scars that were not painful, and were stable.  Imaging studies of the thoracolumbar spine had not been performed.  There were no other significant diagnostic test findings or results.  The Veteran's thoracolumbar spine condition did not impact his ability to work.  

On VA examination in September 2015 the Veteran was indicated to have been diagnosed with a thoracolumbar spine condition, that of spinal stenosis of the lumbar spine.  The condition reportedly had gotten worse since service.  The Veteran indicated having had limited range of motion; pain went down both legs; could not twist sideways, lean forward or backwards.  The Veteran reported that flare-ups did not impact the function of the thoracolumbar spine.  

Range of motion consisted of forward flexion to 40 degrees, objective evidence of painful motion began at 30 degrees; extension to 10 degrees, objective evidence of painful motion began at 5 degrees; right lateral flexion to 20 degrees, objective evidence of painful motion began at 10 degrees; left lateral flexion to 10 degrees, no objective evidence of painful motion; right and left lateral rotation 30 degrees or greater.  The Veteran was able to perform repetitive use testing with three repetitions, with the result of post-test forward flexion to 40 degrees, post-test extension to 15 degrees, post-test right lateral flexion to 20 degrees, post-test left lateral flexion to 10 degrees; post-test right and left lateral rotation 30 degrees.  There was functional loss and/or functional impairment of the thoracolumbar spine, with less movement than normal, pain on movement.  

There was no localized tenderness or pain to palpation for joints or soft tissue. There was no guarding or muscle spasm of the back.  Muscle strength was normal, there was no muscle atrophy.  Reflex exam was normal.  Sensory exam was normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine.  The Veteran did not have IVDS of the thoracolumbar spine.  The Veteran used a cane sometimes on long walks due to pain in his right hip and back.  There was not functional impairment of an extremity such that no effective function remained, other than that which would be equally well served by and amputation with prosthesis.  No imaging studies had been done.  The functional impact of the thoracolumbar spine condition on the claimant's ability to work was unable to bend over to pick up items from the floor.  

The Board has duly considered the above record as to the Veteran's symptomatology and findings related to the lower back service-connected disability.  The applicable rating criteria are clear here, and specify under the Rating Formula for Diseases and Injuries of the Spine that in order to warrant the next higher 40 percent evaluation, the claimant must have forward flexion of the thoracolumbar spine to 30 degrees or less.  That level of impairment has not been shown here, and on the most recent September 2015 VA examination the Veteran had forward flexion demonstrated to 40 degrees, with no diminution due to pain, weakness, fatigue, incoordination, or other recognized forms of functional loss for VA purposes.  There also not manifested ankylosis, which is defined as the total loss of joint mobility.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Nor did the Veteran have IVDS.  In addition, on considering whether there are any separately compensable disorders associated with the underlying service-connected lumbar spine disability, including a neurological condition such as radiculopathy, this was not shown.  The Veteran had some other symptoms of or similar to functional impairment, but overall appeared to have significant retained functional capacity for general activities of daily living.   

On these grounds, the preponderance of the evidence is unfavorable to claim, and  VA's benefit-of-the-doubt doctrine does not apply under the circumstances. Accordingly, the claim must be denied.

Residuals of Ruptured Left Achilles Tendon

The Veteran's service-connected condition of residuals of an injury, postoperative ruptured left Achilles tendon, was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284-5311, and rated at 10 percent from January 1, 1991 to March 12, 2015, and at 20 percent from March 13, 2015 onwards. 

What the Diagnostic Code scheme indicates is a single condition, a foot injury  as indicated per Diagnostic Code 5284, rated by analogy to muscle injury in accordance with the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5311.  

Diagnostic Code 5311 pertains to Muscle Group XI, which includes the posterior and lateral crural muscles, and muscles of the calf.  This muscle group concerns the functions of propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  The muscles affected consist of the: (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris. A 10 percent evaluation requires moderate injury.  A 20 percent evaluation requires moderately severe injury.  A 30 percent evaluation requires severe injury.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Robertson v. Brown, 5 Vet. App. 70 (1993); see also Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id.  

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.  

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered. Id.  

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  Id.  

On VA examination in July 2014, on examination of the ankle, the diagnosis at outset was residual, left ruptured Achilles.  The Veteran reported the initial injury having transpired while performing martial arts activities.  He denied receiving any treatment at this time.  The Veteran did not report that flare-ups impacted the function of the ankle.  

Range of motion measurements consisted of plantar flexion to 45 degrees, no objective evidence of painful motion.  Left ankle plantar dorsiflexion to 20 degrees, no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  Left ankle post-test range of motion was to 45 degrees, post-test dorsiflexion was to 20 degrees.  The Veteran did not have additional limitation of range of motion in the ankle following repetitive-use testing.  The Veteran did not have any functional loss and/or functional impairment of the ankle.  The Veteran did not have localized tenderness or pain on palpation of the joints/soft tissue of either ankle.  Muscle strength testing was normal.  Joint stability was indicated was negative anterior drawer test, and negative talar tilt test.   The Veteran did not have ankylosis of the ankle, subtalar and/or tarsal joints.  The Veteran did not now have nor ever had "shin splints," stress fractures,  Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus, (os calcis) or talus (astralgus), or talectomy (astragalectomy).  The Veteran had not had a total ankle joint replacement, had not had arthroscopic or other ankle surgery, did not have any residual signs and/or symptoms due to arthroscopic or other ankle surgery.  There were no scars related to the treatment of these conditions.  The Veteran stated he used a cane as an assistive device.  

Imaging studies of the ankle had been performed and the results did not show abnormal findings, or other significant diagnostic test findings or results.  The x-ray of the ankle demonstrated an impression of no obvious fracture or dislocation.  Additional findings were that the x-ray view was suboptimal and over exposed.  The bones and soft tissues of the left ankle were not visualized well.  The ankle mortise was maintained on the oblique view.  No obvious displaced fracture.  Several round soft tissue calcifications along the posterior aspect of the left ankle in the region of the Achilles tendon could be due to previous injury or tendinitis.  The Veteran has no pain, weakness, fatigability or incoordination that would significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time.  The Veteran has no additional limitation due to pain, weakness, fatigability or incoordination. 

Along with the preceding examination, the Veteran underwent evaluation for a foot condition and symptoms.  The Veteran did not report foot pain.  He did not report that flare-ups impacted the function of the foot.  He did not report having functional loss of functional impairment of the foot being evaluated.  There was no pain on use of the feet.  There was no pain on manipulation of the feet.  There was no indication of swelling on use.  There were no characteristic calluses.  There was no reference to use of arch supports, built up shoes or orthotics.  The Veteran did not have extreme tenderness of plantar surfaces on one or both feet.  There was not decreased longitudinal arch height of one or both feet on weightbearing, objective evidence of marked deformity of one or both feet, marked pronation of one foot or both feet.  For one or both feet, the weight-bearing line did not fall over or medical to the great toe.  There was not lower extremity deformity other than pes planus, causing alteration of the weight-bearing line.  The Veteran did not have inward bowing of the Achilles tendon of one or both feet.  The Veteran did not have marked inward displacement and severe spasm of the Achilles' tendon (rigid hindfoot) on manipulation of one or both feet.  The Veteran did not have Morton's Neuroma, or metatarsalgia.  There were no symptoms due to a hallux valgus condition.  The Veteran had not had surgery for hallux valgus.  The Veteran did not have symptoms due to hallux rigidus.  The Veteran did not have any foot injuries or other foot condition not already described.  The foot condition did not chronically compromise weight bearing.  The foot condition did not require arch supports, custom orthotic inserts or shoe modifications.  The Veteran had not had foot surgery.  There was no pain in the feet on physical examination.  The were no contributing factors to disability associated with limitation of motion, including pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no other form of functional loss in this regard.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions listed in the preceding diagnosis section.  There were no scars related to the underlying condition.  The Veteran did not use any assistive device as a normal mode of locomotion, although occasional locomotion by other methods might be possible.  Due to the Veteran's foot condition, there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were not done.  According to the examiner regardless of the Veteran's current employment status, the conditions listed in the diagnosis section did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  No functional impact was indicated.

On VA examination again in August 2014, specifically for the feet, an addendum to that examination stated there was no objective evidence of a foot condition.  
A subsequent June 2017 private physician completed a Disability Benefits Questionnaire (DBQ) and found indication of one or more present foot disorders, and identified them as being flat foot, hammer toes, hallux valgus, plantar fasciitis.  However, there was no indication or suggestion within the DBQ examination report that any of these conditions, in whole or in part, were the product of or otherwise related to the Veteran's service-connected left ruptured Achilles tendon injury.  

The report of VA examination for an ankle disorder noted the condition of an Achilles' tendon rupture.  According to the Veteran the condition of residuals, ruptured Achilles' tendon had stayed the same since in-service injury.  He had limited range of motion, some stinging and burning.  The Veteran did not report having any functional loss or functional impairment of the joint or extremity.  

Measurement of range of motion for the left ankle was abnormal or outside of normal range.  Dorsiflexion was to 5 degrees, plantar flexion was to 10 degrees.  The range of motion did not contribute to a functional loss.  Pain was noted on examination in both planes of motion but did not result in or cause functional loss.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of pain with weight bearing.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive us testing with at least three repetitions.  There was not additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There were not present additional contributing factors of disability, those involving less movement than normal; more movement than normal; weakened movement; swelling; deformity; atrophy of disuse; instability of station; disturbance of locomotion; interference with sitting; interference with standing.  

There was no loss of muscle strength.  The Veteran did not have muscle atrophy.  There was no ankylosis on the left side.  There was no ankle instability or dislocation suspected.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or related symptoms.  The Veteran used 
a cane occasionally.  X-rays of the ankle had not been performed.  There were no other significant diagnostic test findings or results.  The functional impact of this condition on carrying out any type of occupational task, was pain with walking. 

Having reviewed the above, the Board finds that there are not grounds to find a higher rating warranted for the status-post left Achilles heel injury.  The Veteran no question has limitation of motion of the ankle.  That fact is already reflected in the existing assigned 20 percent disability rating, and the VA rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5271 which provides a maximum 20 percent evaluation for marked limitation of motion.  Regarding any additional symptomatology, the Veteran does not have demonstrated muscle injury, other symptomatology arising out of injury to the Achilles tendon, or a related foot problem.

Accordingly, because the evidence does not warrant the increased rating in this matter, the claim on appeal is being denied.  

Residuals, Torn Medial Meniscus, Left Knee

The RO has evaluated the condition of residuals, torn medical meniscus, left knee, postoperative with traumatic arthritis, under 38 C.F.R. § 4.71a, Diagnostic Code 5259, the rating provision for cartilage, semilunar, removal of, symptomatic.

Under further pertinent rating provisions, Diagnostic Code 5260 provides for a 10 percent rating when flexion is limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  38 C.F.R. § 4.71a . 

Diagnostic Code 5261 provides that limitation of knee motion will be assigned a  
10 percent evaluation when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  Id. 

The normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violating the rule against pyramiding, 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

As to the question of entitlement to a separate rating for left knee instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent disability rating is warranted when there is slight recurrent subluxation and/or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation and/or lateral instability. 

The Veteran underwent VA examination of the knee and lower leg in July 2014.  From the outset, the diagnosis given was residual, torn meniscus left knee.  The Veteran reported that flare-ups did not impact the function of the knee and/or lower leg.  Range of motion measurements consisted of left knee flexion to 115 degrees, no objective evidence of painful motion.   Left knee extension to 0 degrees or any degree of hyperextension (or in other words, no limitation of extension), no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  Left knee post-test range of motion was flexion to 110 degrees.  Extension to 0 degrees or any degree of hyperextension (or in other words, no limitation of extension), no objective evidence of painful motion.  The Veteran had additional limitation in the range of motion of the knee and lower leg following repetitive-use testing.  There was no functional loss and/or functional impairment of the knee and lower leg.  The functional loss was manifested by less movement than normal on the left side.  

The Veteran did not have tenderness or pain to palpation for the joint line or soft tissues of either knee.  Muscle strength testing was normal.  Joint stability tests were normal throughout.  There was no evidence or history of recurrent patellar subluxation / dislocation.   The Veteran did not now have nor had ever had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran had not had a total knee joint replacement.  The Veteran had undergone arthroscopic or other knee surgery, having done this in 1971.  There were no residual signs or other symptoms due to arthroscopic or other knee surgery.  The Veteran stated he did use a cane as an assistive device as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  There was not present functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

On diagnostic testing of the knee, there was degenerative or traumatic arthritis documented, on the left side.  There was x-ray evidence of patellar subluxation.  There were no other significant diagnostic test findings or results.  The Veteran's lower leg condition did not impact his ability to work.  A recent x-ray showed an impression of mild degenerative changes in the left knee.  Findings were that mild degenerative changes were noted in the patellofemoral joint and medial compartment of the left knee.  There was joint space narrowing in the medical compartment.  Mild medial subluxation of the distal femur in relation to the proximal tibia.  No significant knee effusion.  Atherosclerotic plaque in the distal femur.  In response to the Mitchell criteria, the VA examiner indicated that the Veteran had no pain, weakness, fatigability or incoordination that would significantly limit functional ability during flare ups or when the joint was used repeatedly over a period of time.  The Veteran had no additional limitation due to pain, weakness, fatigability or incoordination.  

On VA examination in August 2015 of the knee and lower leg, the Veteran was diagnosed with a left knee meniscal tear; left knee joint osteoarthritis; left knee meniscus tear repair.  There were no flare-ups of the knee and/or lower leg.  The Veteran reported having any functional loss or functional impairment of the joint or extremity being evaluated, in that range of motion limited walking, and there was difficulty standing from a sitting position.  There was difficulty with stairs, driving, or sitting.  When aggravated the leg would get stiff, the knee also caused balance issues.  The Veteran experienced tingling and numbness in the left foot.  

Range of motion testing with regard to the left knee, indicated joint mobility abnormal or outside of normal range.  The range of motion contributed to functional loss, in that the Veteran was unable to squat down or kneel down.  There was pain in the direction of flexion.  There was pain with weight bearing.  There was no objective evidence of crepitus.  The Veteran was examined after repetitive use over time, and also after flare-ups, and there was no difference in the findings.  

Muscle strength had no reduction.  There was no muscle atrophy.  There was no right side ankylosis.  There was no history of recurrent subluxation or lateral instability.  Joint stability testing was performed and there was no instability, including in regard to anterior instability; posterior instability; medial instability; lateral instability.  The Veteran had a history of recurrent patellar dislocation.  There were no prior shin splints, stress fractures of the lower leg, chronic exertional compartment syndrome, acquired and/or traumatic genu recurvatum.  There again was indicated leg discrepancy, with the right leg 100-cm and left leg 99-cm.  The Veteran had previously had a meniscus condition, with pain and decreased range of motion.  He had undergone a meniscectomy, arthroscopic or other knee surgery not described, an open meniscus tear repair.  There were residual signs or symptoms due to meniscectomy, arthroscopic or other knee surgery not described.  These residuals consisted of pain and limitation of motion.  The Veteran used as an assistive device a cane occasionally.  There was not functional impairment of an extremity such that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies had not been done of the knee.  There was no impact on ability to perform any type of occupational task.  

The Board finds that the existing 10 percent evaluation for left knee disability should remain in effect.  There is no basis to award the higher 20 percent sought, due to limitation of motion, based on flexion to 30 degrees, and/or extension to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Veteran also does not have demonstrated knee joint instability, or other compensable impairment of or similar to meniscal or cartilaginous injury other than that already compensated.  The last examination from 2015 showed some impact in actual mobility in certain common movements of the knee, however, the indication overall was of substantial retained functional capacity.

Accordingly, the preponderance of the evidence weighs against the claim, and it must be denied.


ORDER

Service connection for PTSD is granted.  

The claim for increased rating for right hip osteoarthritis, evaluated at 10 percent prior to December 12, 2003, 30 percent prior to February 1, 2005, and 50 percent prior to August 27, 2015 is denied. 

The claim for a rating in excess of 20 percent for lumbar spine disability is denied.

The claim for a rating in excess of 20 percent for residuals of ruptured left Achilles tendon is denied.

The claim for a rating in excess of 10 percent for residuals, torn medial meniscus, left knee is denied.


REMAND

Subsequent to the Board's prior remand of January 2017, and with the benefit of additional VA medical records and other evidence on file, the Board now ascertains further development warranted on the remaining claims.

According to the record, most notably, an August 2011 VA examination report, the Veteran had the claimed condition of diabetes mellitus, type II, which by reported medical history had its onset around 1971.  This notwithstanding, there still is not a definitive and qualified medical opinion regarding the etiology of that same condition, and whether service-related, consequently, VA re-examination and opinion is required.   

Service connection for hypertension is claimed as secondary to diabetes mellitus, and therefore its outcome must be based on the result of claim involving diabetes mellitus as an underlying condition.

In furtherance of several claims for service connection, the Veteran also avers that he had exposure to Agent Orange in at least one of two manners, first, while stationed along the Demilitarized Zone (DMZ) in Korea (the underlying fact of service in Korea is proven by service personnel records); and second while stationed at Fort Bragg for several years.  The further opportunity to identify the circumstances of the alleged exposure in detail should be afforded to the Veteran, and then a confirmation of circumstances that would lead to Agent Orange exposure should be requested through contacting the Joint Services Records Research Center (JSRRC).  

The Veteran should be examined for his left shoulder disability, and whether it is due to parachute jumps during his active military service.

As the matters discussed above may have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Contact the Veteran and request that he provide further detailed information regarding the circumstances of his averred exposure to Agent Orange, in particular (1) his alleged hazardous exposure while stationed on the Korean DMZ; (2) incident or potential time period of exposure which he reason to suspect occurred while stationed at Fort Bragg.   

Then contact the JSRRC to verify the same, based on the information provided.  The duty to assist is not limited by the 60 day JSRRC requirement.  Thus, if the Veteran provides a time window, sequential requests must be made.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).  

** In providing the request to JSRRC, include the recently obtained photographs (August 2017) which the Veteran indicated were taken from his service while in Korea.

2. Schedule the Veteran for VA examination with a qualified clinician for a claimed left shoulder disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The VA examiner should indicate whether a left shoulder disability was at least as likely as not (50 percent or greater probability) incurred during military service, based on the Veteran's history of completing extensive parachute jumps during service, review of documented treatment history and the Veteran's own reported medical history.  The examiner is further requested to review the Veteran's January 2011 lay witness statement in this regard.

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. In the event that there is not yet confirmation of averred exposure to Agent Orange, schedule the Veteran for VA examination with a physician for claimed diabetes mellitus, type II.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The VA examiner should indicate whether diabetes mellitus at least as likely as not (50 percent or greater probability) was incurred during military service, based on review of documented treatment history and the Veteran's own reported medical history (previously of onset in 1971, based on an August 2011 VA examination). 


The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Then readjudicate the claims on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


